          Case 5:19-cv-03041-JFL Document 13 Filed 10/31/19 Page 1 of 3



                         IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 EVELYN ZAFRANY, et al
      V.                                          Civil Action No. 19-3041 JFL

 MARCELLA J. BARGANZ


      TELEPHONIC SETTLEMENT/STATUS CONFERENCE SCHEDULING ORDER

               Please be advised that a telephonic settlement/status conference in the above-
captioned case will be held on TUESDAY, NOVEMBER 26, 2019, at 2:30 PM before the
Honorable Henry S. Perkin, United States Magistrate Judge.

               The Court directs JENNIFER A. SANTIAGO, ESQ. to initiate the call to all
parties involved. Conference call contact number is 610-434-3823.

           COUNSEL ARE DIRECTED TO BE AVAILABLE BY TELEPHONE ON THE
TIME STATED ABOVE. FAILURE TO COMPLY WITH THIS ORDER WILL RESULT IN
THE IMPOSITION OF SANCTION.

            CONTINUANCE REQUESTS SHOULD BE MADE WITHIN FOURTEEN
(14) DAYS OF RECEIPT OF THIS NOTICE. CONTINUANCE REQUESTS WILL
ONLY BE GRANTED FOR THE MOST COMPELLING REASONS. PLEASE SEE
JUDGE PERKIN'S SETTLEMENT PROCEDURES AT www.paed.uscourts.gov.

         ANY REQUESTS FOR A CONTINUANCE MUST BE EMAILED TO THE
CHAMBERS EMAIL ADDRESS: Chambers_of_Judge_Henry_S_Perkin@paed.uscourts.gov.

            Counsel are further directed to provide a Conference Summary to Chambers, by
Email (IN WORD PERFECT OR MICROSOFT WORD FORMAT ONLY) on or before
MONDAY, NOVEMBER 18, 2019, NOON. FAILURE TO SUBMIT COUNSEL’S
SUMMARY WITHIN THE TIME SET FORTH IN THIS ORDER MAY RESULT IN
SANCTIONS.

The Email address is: Chambers_of_Judge_Henry_S_Perkin@paed.uscourts.gov.

The Conference Summary and Case Synopsis shall include:

               1.      The caption of the case
               2.      Whether case is a jury or nonjury trial
               3.      The trial counsel’s name, address, phone number PLUS CELL PHONE
                       NUMBER, fax number and client name
               4.      Identify any pending motions
               5.      Any other relevant matters
         Case 5:19-cv-03041-JFL Document 13 Filed 10/31/19 Page 2 of 3



              6.    All prior demands and offers.
          *   7.    A case synopsis, limited to two pages, which shall be in Microsoft Word
                    or Wordperfect Format
              8.    Should all parties so agree, they may consent to permit the court to have
                    exparte communication with counsel by sending the attached form to
                    chambers by fax/or email, along with their Summary, as soon as possible.


                                         BY THE COURT:
                                         ATTEST

                                          /ss/ CARLENE L. KOHUT
                                          DEPUTY CLERK TO HENRY S. PERKIN, USMJ
                                            FOR INFORMATION CONTACT CHAMBERS
                                            Phone: 610-434-3823
                                            FAX: 610-434-5152

Date: October 31, 2019


* WORDPERFECT OR MICROSOFT WORD FORMAT
          Case 5:19-cv-03041-JFL Document 13 Filed 10/31/19 Page 3 of 3



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


                               Plaintiff          Civil Action No.

                        v.


                               Defendant


                    CONSENT TO HAVE EX PARTE COMMUNICATION
                      WITH UNITED STATES MAGISTRATE JUDGE



               Counsel for the parties to the above-captioned civil proceeding hereby consent to

ex parte communication with the United States Magistrate Judge Henry S. Perkin for the purpose

of assisting with settlement matters in the above-captioned case.

               The undersigned represent all counsel in the above-captioned civil proceeding.



DATED:




                      (Attorneys)                                         (Representing)
